147 N.J. 619 (1997)
689 A.2d 142
LAMBERT DEVRIES AND ALICE S. DEVRIES, PLAINTIFFS-RESPONDENTS,
v.
PATERSON HABITAT FOR HUMANITY, DEFENDANT-APPELLANT, AND RUTHERFORD CONGREGATIONAL CHURCH, DEFENDANT.
The Supreme Court of New Jersey.
Argued February 4, 1997.
Decided March 11, 1997.
John F. Gaffney argued the cause for appellant (Smetana & Mahoney, attorneys).
Paul Z. Lewis argued the cause for respondent (Lewis & McKenna, attorneys; Mr. Lewis and Mariangela Chiaravalloti, on the brief).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge King's opinion of the Appellate Division, reported at 290 N.J. Super. 479, 676 A.2d 152 (1996).
PORITZ, C.J., and HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN, JJ., join in this opinion.